Citation Nr: 1225828	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  04-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for levoscoliosis with compression fractures of the spine.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel











INTRODUCTION

The Veteran had active service from August 1982 to August 1985, and from November 1985 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston, Salem, North Carolina.  The Veteran subsequently moved and the case is now under the jurisdiction of the RO in St. Petersburg, Florida.

A July 2006 rating decision increased the disability for the levoscoliosis with compression fractures of the spine, from 0 percent to 10 percent, effective January 1, 2003.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2008 and December 2010, the Board remanded the claim for additional development.

As previously noted by the Board, the record reflects that the Veteran filed a claim of entitlement to a total disability rating based on unemployability (TDIU) in September 2006, which the RO denied in a July 2007 rating decision.  Subsequently, in April 2009, the Veteran submitted a statement, which the RO treated as a new claim for a TDIU.  Although VCAA notice was issued in June 2009 with respect to this claim, the RO has not adjudicated the issues.  Accordingly, it is referred to the RO for appropriate action.


FINDING OF FACT

For the entire appeal period, the service-connected levoscoliosis with compression fractures of the spine is shown to be manifested by forward flexion to 60 degrees or better; neither moderate or severe limitation of motion or functional loss due to pain, muscle spasm, guarding, abnormal mobility, abnormal spine contour, abnormal gait, intervertebral disc disease, incapacitating episodes, ankylosis of the entire thoracolumbar spine, nor any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination is demonstrated. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected levoscoliosis with compression fractures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Code 5235 (2011), and Diagnostic Codes 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 47 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection for levoscoliolsis with compression fractures of the spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in December 2010 for the Veteran to receive an additional VA examination.  The Veteran underwent the requested VA examination.  The Board finds that the examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Accordingly, the actions requested by the prior remand have been undertaken, and no further action is required. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of this appeal, VA issued revised regulations amending the portion of the Rating Schedule dealing with disorders of the spine.  Effective from September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

The VA General Counsel has held that, where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003. 

The Board will therefore evaluate the Veteran's spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC. 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997). 

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating; moderate limitation of motion of the lumbar spine warranted a 20 percent rating; and severe limitation of motion of the lumbar spine warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003). 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks; a 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief; and a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). 

Under former Diagnostic Code 5295, lumbosacral strain warrants a 0 percent evaluation when manifested by slight subjective symptoms only.  A 10 percent evaluation is assigned when there is characteristic pain on motion.  A 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating is warranted with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under Diagnostic Code 5289, a 40 percent rating is assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine. 

Effective September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 
 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011)).  The following notes also apply. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The current schedular criteria, effective September 26, 2003, may not be applied retroactively.  See VAOPGCPREC 3-2000. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In its January 2003 rating decision, the RO granted service connection for levoscoliosis and assigned a noncompensable rating, effective January 1, 2003.  The disorder was evaluated under the former Diagnostic Code 5299-5292.  The Veteran appealed for a higher rating.  A July 2006 rating decision increased the disability rating for the levoscoliosis with compression fractures of the spine to 10 percent, effective January 1, 2003.  The disorder is now evaluated under Diagnostic Code 5235, which pertains to vertebral fracture or dislocation under the revised rating criteria.  

On VA examination in July 2002, the Veteran reported experiencing constant pain in the back.  He denied any physician prescribed bedrest.  He indicated that the condition did not interfere with his posture or gait or with his lifting or carrying.  Neurologic examination revealed that sensation was intact.  Coordination was normal.  Motor function was 5/5 in all muscle groups and was well developed.  Cranial nerves II-XII were intact.  Deep tendon reflexes were brisk and equal.  Romberg was negative.  Plantar reflexes were downward with no focal or lateralizing signs.  Orthopedic examination revealed that the curvature of the lumbosacral spine was maintained, and there was no spasm present.  No muscle atrophy was identified in the back, buttock, or lower extremities.  Sensory perception and deep tendon reflexes were within normal limits.  The straight leg raise test was negative on the right and left.  There was no disturbance in urinary or bladder function.  There was full range of motion of the lumbar spine without restriction or pain.  Weakness, lack of endurance, or incoordination did not further impact the range of motion.  X-rays of the lumbar spine revealed levoscoliosis.  

VA treatment records dated from April to July 2003 reveal ongoing treatment for the Veteran's low back disorder.  In an April 2003 emergency room note, the Veteran complained that his back pain was sharp in quality and that it radiated to the right leg and distal right knee.  He reported that the pain was exacerbated by standing, walking, and sitting and relieved by taking Flexoril and Zostrix.  In a May 2003 emergency room note, the Veteran was noted to have full range of motion of the lumbar spine.  There was some left paraspinal lumbar muscle spasm present.  In a July 2003 VA physical therapy note, the Veteran was instructed on the use of a TENS unit and was issued lumbar support.

In a May 2005 VA treatment record, the Veteran reported that he had occasional back pain that did not radiate.  

On VA examination in June 2006, the Veteran reported experiencing daily back pain.  He reported that it radiated to the anterior thigh on the right greater than the left.  He denied any flare-ups or incapacitating episodes in the past twelve months.  He also denied any recent treatment for his back.  He denied any bowel or bladder complaints.  He used a back brace daily but no cane or other ambulatory device.  He reported that he missed approximately 12 days in the past 12 months because of his back.  Physical examination revealed that he had a normal gait and posture.  He had mild lumbar tenderness with no muscle spasm.  There was no thoracic or coccygeal tenderness.  Motor examination was 5/5.  Reflexes were 1+ and symmetric.  There were no nonorganic physical findings.  Range of motion testing revealed forward flexion to 80 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees each.  Left and right rotation was to 30 degrees each.  There was mild pain on forward flexion at 80 degrees.  Otherwise, there was no pain, weakness, fatigue, instability, or decrease in range of motion with repetition.  X-rays of the thoracic and lumbar spine revealed mild right scoliosis with mild chronic wedge fractures at T4 and T7 with mild to moderate wedging at T5.  

VA treatment records dated from August 2006 to January 2007 reflect additional treatment for the thoracolumbar spine disorder.  In an August 2006 physical therapy progress note, it was noted that the Veteran responded well to manual treatment with full range of motion following the treatment.  In September 2006, the Veteran was noted to have 2+ knee and 1+ ankle jerks, bilaterally.  There was no paraspinous muscle spasm.  Straight leg raising was negative, bilaterally.  His gait and stance were noted to be grossly normal.  The examiner noted that the low back pain had improved.  In January 2007, the Veteran was noted to have 2+ knee and 1+ ankle jerks, bilaterally.  There was no paraspinous muscle spasm.  Straight leg raising test was negative.  The Veteran's gait and stance were normal.  His low back pain was determined to be controlled. 

In a March 2009 VA rheumatology consult, it was noted that he Veteran had lower back pain.   Neurological examination revealed normal strength, intact sensory, and symmetric reflexes.  

The Veteran underwent a VA spine examination in December 2011.  He reported flare-ups of the thoracolumbar spine in which he went to the ER twice in 2004 for acute back pain.  He also reported that once a month, he had to miss work and stay in bed for 2-3 hours and use heat to feel better.  

Range of motion testing revealed forward flexion to 70 degrees with pain beginning at 70 degrees.  Extension was to 15 degrees with pain beginning at 15 degrees.  Right lateral flexion was to 20 degrees with painful motion beginning at 20 degrees.  Left lateral flexion was to 20 degrees with painful motion beginning at 20 degrees.  Right lateral rotation was to 25 degrees with pain beginning at 25 degrees.  Left lateral rotation was to 25 degrees with pain beginning at 25 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, flexion was to 70 degrees, extension was to 15 degrees, lateral flexion was to 20 degrees, bilaterally, and lateral rotation was to 25 degrees, bilaterally.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  

There was no functional loss and/or functional impairment of the thoracolumbar spine.  There was tenderness to palpation of the lower thoracic spine, lower lumbar paraspinals, bilaterally, and right sciatic notch.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex testing revealed 1+ in both knees and ankles.  Straight leg testing in the right and left was normal.  Testing for radiculopathy with nerve root involvement in the right and left leg was positive.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine condition, such as bowel or bladder problems.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not use any assistive devices for his back condition.  With respect to functional impact on employment, the examiner noted that the Veteran had worked as a property manager for property accountability since 2002 and that this was a desk job.  The Veteran reported that he needed to change his position frequently and that he had missed 10-12 days of work last year because of his back.  X-rays of the lumbar and thoracic spine revealed mild degenerative changes.  

On this record, the Board finds that the service-connected levoscoliosis with fractures of the spine is not shown to warrant a higher rating under either the former or the revised criteria.

The Board will first consider the former rating criteria for rating spine disabilities.
Significantly, the Veteran's lumbar spine exhibited full range of motion on VA examination in July 2002.  Forward flexion decreased to 80 degrees on VA examination in June 2006 and to 70 degrees with some decrease in extension and right and left lateral flexion and rotation in December 2011.  However, the recorded ranges of motion do not show moderate limitation of motion.  Rather, these findings do not demonstrate more than slight limitation of motion, as the Veteran had retained significant range of motion.  Therefore, the requirement for a higher rating under Code 5292 is not shown. 

There is no evidence of ankylosis, and the Veteran is not shown to have any neurological symptoms associated with intervertebral disc syndrome; therefore Codes 5289 and 5293 are not applicable.

Moreover, a rating in excess of 10 percent for the service-connected thoracolumbar spine disability is also not warranted under Diagnostic Code 5295.  There are no findings of muscle spasm on extreme forward bending or loss of lateral spine motion. 

As for evaluation of the claim under the revised rating criteria, the Veteran has not been shown to have incapacitating episodes requiring prescribed bed rest.  Therefore, it is not appropriate to rate the disability under Code 5243 for intervertebral disc syndrome.

Under the revised General Formula, a higher rating of 20 percent may be assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the present case, forward flexion was to 80 degrees on VA examination in June 2006 and to 70 degrees on VA examination in December 2011.  Combined range of motion on both examinations was greater than 120 degrees.  Furthermore, the examination reports do not reveal muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected levoscoliosis with compression fractures of the spine.

Here, by a May 2012 rating decision, the RO granted service connection for radiculopathy of the left leg with evaluation of 10 percent and radiculopathy of the right leg with an evaluation of 10 percent.  The Veteran has not appealed either rating.  Moreover, the medical evidence does not support a finding that the Veteran has or has had any other separately ratable neurological manifestation(s) of his thoracolumbar spine disability.  The Veteran has consistently denied any bladder or bowel impairment due to his spine disability.  Accordingly, Note (1) to the General Rating Formula provides no basis for a higher rating at any point pertinent to this appeal.

The Board has also considered additional factors noted in DeLuca, but finds that there are no additional findings to warrant an increase in rating.  In this regard, the Veteran reported at the December 2011 VA examination that once a month, he had to miss work and stay in bed for 2-3 hours.  However, these episodes of flare-ups have not been documented or confirmed by the medical records.  While he is competent to provide such evidence, his statements are not found to be credible.

The Board has also considered whether the Veteran's thoracolumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the both the former and revised rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating than that assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for levoscoliosis with compression fractures of the spine, is denied. 



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


